           Case 8:16-cv-02277-CJC-DFM Document 472 Filed 03/08/21 Page 1 of 7 Page ID #:25950



                      1    COOLEY LLP
                           MICHAEL ATTANASIO (151529)
                      2    (mattanasio@cooley.com)
                           BARRETT J. ANDERSON (318539)
                      3    (banderson@cooley.com)
                           CRAIG E. TENBROECK (287848)
                      4    (ctenbroeck@cooley.com)
                           JAYME B. STATEN (317034)
                      5    (jstaten@cooley.com)
                           4401 Eastgate Mall
                      6    San Diego, CA 92121-1909
                           Telephone: (858) 550-6000
                      7    Facsimile: (858) 550-6420
                      8    Attorneys for Plaintiff and Counter-Defendant
                           ChromaDex, Inc.
                      9
                           Counsel continued on following page
               10
               11                                  UNITED STATES DISTRICT COURT
               12                              CENTRAL DISTRICT OF CALIFORNIA
               13                                       (SOUTHERN DIVISION)
               14
               15          ChromaDex, Inc.,                          Case No. 8:16-cv-2277-CJC (DFMx)
               16                        Plaintiff,                 CHROMADEX’S APPLICATION FOR
                                                                    LEAVE TO FILE UNDER SEAL ITS
               17               v.                                  MOTION FOR SANCTIONS OR, IN THE
                                                                    ALTERNATIVE, RECONSIDERATION OF
               18          Elysium Health, Inc., and Mark Morris    THE COURT’S JANUARY 16, 2020
                                                                    ORDER REGARDING SUMMARY
               19                         Defendants.               JUDGMENT [DKT. 413] AND
                                                                    SUPPORTING DOCUMENTS
               20          Elysium Health, Inc.,                    Judge:            Hon. Cormac J. Carney
               21                        Counterclaimant,           Courtroom:        9B
                                                                    Date:             May 3, 2021
               22               v.                                  Time:             1:30 PM
               23          ChromaDex, Inc.,                         Pretrial Conf.:   Sept. 13, 2020
                                                                    Trial:            Sept. 21, 2020
               24                         Counter-Defendant.
               25
               26
               27
               28
   COOLEY LLP                                                                 CHROMADEX’S APP. FOR LEAVE TO FUS ITS
A T T O RNE YS A T L A W
                                                                            MOTION FOR SANCTIONS OR RECONSIDERATION
     S A N D I E GO
                                                                                            8:16-CV-2277-CJC (DFMX)
           Case 8:16-cv-02277-CJC-DFM Document 472 Filed 03/08/21 Page 2 of 7 Page ID #:25951



                      1 COVINGTON & BURLING LLP
                        MITCHELL A. KAMIN (202788)
                      2 (mkamin@cov.com)
                        1999 Avenue of the Stars, Suite 3500
                      3 Los Angeles, CA 90067-4643
                        Telephone: (424) 332-4800
                      4 Facsimile: (424) 332-4749
                5 COVINGTON & BURLING LLP
                  PHILIP A. IRWIN (admitted Pro Hac Vice)
                6 (pirwin@cov.com)
                  620 Eighth Avenue
                7 New York, NY 10018-1405
                  Telephone: (212) 841-1000
                8
                  LTL ATTORNEYS LLP
                9 JOE H. TUFFAHA (253723)(joe.tuffaha@ltlattorneys.com)
                  PRASHANTH CHENNAKESAVAN
               10 (284022)(prashanth.chennakesavan@ltlattorneys.com)
                  300 South Grand Avenue, 14th Floor
               11 Los Angeles, CA 90071
                  Telephone: (213) 612-8900
               12 Facsimile: (213) 612-3773
               13 Attorneys for Plaintiff and Counter-Defendant
                  ChromaDex, Inc.
               14
               15
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28
   COOLEY LLP                                                       CHROMADEX’S APP. FOR LEAVE TO FUS ITS
A T T O RNE YS A T L A W
                                                                  MOTION FOR SANCTIONS OR RECONSIDERATION
     S A N D I E GO
                                                                                  8:16-CV-2277-CJC (DFMX)
           Case 8:16-cv-02277-CJC-DFM Document 472 Filed 03/08/21 Page 3 of 7 Page ID #:25952



                      1    I.    INTRODUCTION
                      2          ChromaDex today moves for dismissal of Elysium’s third, fourth, and fifth
                      3    counterclaims based on new evidence in the declarations of Elysium CEO Eric
                      4    Marcotulli and COO Daniel Alminana, large portions of which Elysium designated as
                      5    confidential under the protective order and filed with the Court under seal. ChromaDex
                      6    opposes sealing its motion or the supporting evidence because controlling Ninth Circuit
                      7    authority and this Court’s own rulings emphasize the important public interest in open
                      8    access to court filings, especially those related to dispositive motions like this one.
                      9    However, given Elysium’s request that the information be kept from public view,
               10          ChromaDex (as it must) seeks leave to file its motion and supporting documents under
               11          seal, even though it continues to oppose sealing any submissions filed by either side
               12          regarding Marcotulli and Alminana’s depositions.
               13                ChromaDex is unable to meaningfully explain why this evidence fails to meet the
               14          high standard for sealing without referring to it, which would require that ChromaDex
               15          file a second application seeking to seal this one. But as the Court will observe upon
               16          review of ChromaDex’s motion to dismiss and supporting pleadings, none of this
               17          information should be hidden from the public. This application should therefore be
               18          denied. Nevertheless, as required by Local Rule 79-5.2.2(b), ChromaDex is compelled
               19          to submit this application, the attached Declaration of Barrett J. Anderson, sealed and
               20          unsealed versions of the motion and supporting documents, and a proposed order.
               21          II.   LEGAL STANDARD
               22                Requests to seal court filings infringe the “general right to inspect and copy
               23          public records and documents, including judicial records and documents.” Nixon v.
               24          Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978). As a result, in the Ninth Circuit,
               25          there is a “strong presumption in favor of access to court records.” Ctr. for Auto Safety
               26          v. Chrysler Grp., LLC, 809 F.3d 1092, 1096 (9th Cir. 2016) (quoting Foltz v. State Farm
               27          Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). “The presumption of access
               28          is based on the need for federal courts, although independent—indeed, particularly
   COOLEY LLP
A T T O RNE YS A T L A W                                                        CHROMADEX’S APP. FOR LEAVE TO FUS ITS
     S A N D I E GO
                                                                     1.       MOTION FOR SANCTIONS OR RECONSIDERATION
                                                                                              8:16-CV-2277-CJC (DFMX)
           Case 8:16-cv-02277-CJC-DFM Document 472 Filed 03/08/21 Page 4 of 7 Page ID #:25953



                      1    because they are independent—to have a measure of accountability and for the public
                      2    to have confidence in the administration of justice.” Id. at 1096 (quotation omitted);
                      3    see also, e.g., Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 573 n.9 (1980)
                      4    (“What transpires in the court room is public property.” (quotation omitted)). Such has
                      5    been the Court’s clearly stated position in this litigation. (See Dkt. 413 at 11 n.1, 25
                      6    n.3, 28 n.4, 35 n.7 (denying applications to seal exhibits attached to motions for
                      7    summary judgment); Dkt. 414 (same); Dkt. 224 (admonishing “under seal filings are
                      8    strongly disfavored, especially in conjunction with dispositive motions”); Dkt. 108 at 2
                      9    (“Any further request to file documents under seal based on the parties’ protective order
               10          is strongly disfavored.”) (emphasis in original).)
               11                “A party seeking to seal a judicial record [] bears the burden of overcoming this
               12          strong presumption by meeting the ‘compelling reasons’ standard.” Kamakana v. City
               13          & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). The compelling reasons
               14          standard applies to efforts to seal dispositive motions, such as those for summary
               15          judgment. Valerie Arismendez v. Deputy Velasquez, 2020 WL 6162819, at *2 n.6 (C.D.
               16          Cal. Aug. 28, 2020) (Carney, J.) (denying application to seal evidence submitted with
               17          summary judgment motion because “concerns of privacy and security are outweighed
               18          by the interest in judicial transparency”). Compelling reasons must also be shown to
               19          seal a “motion for sanctions” that “s[eeks] dismissal of [a] defendant’s counterclaim.”
               20          Karpenski v. Am. General Life Cos., 2013 WL 3191878, at *5 (W.D. Wash. June 20,
               21          2013); see also Benedict v. Hewlett-Packard Co., 2014 WL 233827, at *2 (N.D. Cal.
               22          Jan. 21, 2014) (applying compelling reasons standard to motion “seek[ing] dismissal of
               23          [defendant’s] counterclaims as a sanction”).
               24                To satisfy the standard, the party seeking to seal judicial records “must articulate
               25          compelling reasons supported by specific factual findings that outweigh the general
               26          history of access and the public policies favoring disclosure, such as the public interest
               27          in understanding the judicial process.” Kamakana, 447 F.3d at 1178 (cleaned up); see
               28          also Opus Bank v. Liberty Ins. Underwriters, Inc., 2013 WL 12123999, at *1 (C.D. Cal.
   COOLEY LLP
A T T O RNE YS A T L A W                                                          CHROMADEX’S APP. FOR LEAVE TO FUS ITS
     S A N D I E GO                                              2.             MOTION FOR SANCTIONS OR RECONSIDERATION
                                                                                                8:16-CV-2277-CJC (DFMX)
           Case 8:16-cv-02277-CJC-DFM Document 472 Filed 03/08/21 Page 5 of 7 Page ID #:25954



                      1    July 26, 2013) (Carney, J.) (unsealing exhibits filed on summary judgment for party’s
                      2    “fail[ure] to show a compelling reason supported by specific facts”). “The fact that
                      3    disclosure of the records may reveal information that is potentially embarrassing to the
                      4    litigant is not itself sufficient reason to block public access to the records.” Id. (citing
                      5    Foltz, 331 F.3d at 1136 (“[A] litigant who might be embarrassed, incriminated, or
                      6    exposed to litigation through dissemination of materials is not, without more, entitled
                      7    to the court’s protection.”)).
                      8    III.   THE COURT SHOULD DENY THIS APPLICATION TO SEAL
                      9           There is no compelling reason to seal ChromaDex’s motion or the evidence on
               10          which it is based. Marcotulli and Alminana are the principals of a consumer-facing
               11          company that markets and sells a nutritional supplement to the public; they are also the
               12          key witnesses in this litigation for Elysium. As explained in ChromaDex’s motion, the
               13          conduct described in their declarations—especially when considered together with
               14          other evidence adduced in this lawsuit—provides grounds for the Court to immediately
               15          dispose of three of Elysium’s counterclaims that are currently slated for trial in
               16          September 2021, either as a terminating sanction or on reconsideration of ChromaDex’s
               17          motion for partial summary judgment. There is no showing that would justify an
               18          exception to the core principle of open public access to court proceedings here.
               19                 Elysium previously applied to seal the declarations by asserting that they concern
               20          “Mr. Marcotulli’s personal life,” which Elysium contended was enough to seal them
               21          under the “lesser good cause” standard. (Dkt. 454 at 4.) That argument will not suffice
               22          here. As ChromaDex’s motion makes clear, Marcotulli’s actions did not merely affect
               23          him; no, his conduct is intertwined with Elysium’s and bears directly on critical issues
               24          in this case. For example, the twenty-one month old deposition testimony that he now
               25          belatedly attempts to “change or correct” concerns disputed events that are central to
               26          this action, including his work as Elysium’s CEO during the relevant time period,
               27          certain of his interactions with ChromaDex (the circumstances of which are in dispute),
               28          and his credibility, memory, perception, and bias.         All of this was exhaustively
   COOLEY LLP
A T T O RNE YS A T L A W                                                          CHROMADEX’S APP. FOR LEAVE TO FUS ITS
     S A N D I E GO                                               3.            MOTION FOR SANCTIONS OR RECONSIDERATION
                                                                                                8:16-CV-2277-CJC (DFMX)
           Case 8:16-cv-02277-CJC-DFM Document 472 Filed 03/08/21 Page 6 of 7 Page ID #:25955



                      1    catalogued in ChromaDex’s opposition to Defendants’ motion in limine regarding
                      2    evidence from Marcotulli and Alminana relevant to those issues, (Dkt. 284-1 at 3–11);
                      3    notably, neither Elysium executive sought to “change or correct” their connected
                      4    deposition testimony at that time, despite the parties briefing that motion more than
                      5    eighteen months ago. The story of Marcotulli and Alminana’s sanctionable conduct is
                      6    further explained in the motion to dismiss that ChromaDex files with this application,
                      7    which also situates their behavior and Elysium’s representations about it in the broader
                      8    context of this litigation. This is all “critical evidence” that both supports ChromaDex’s
                      9    motion and will be admissible at trial, and the public is entitled to see it. Valerie
               10          Arismendez, 2020 WL 6162819, at *2 n.6; see also Opus Bank, 2013 WL 12123999,
               11          at *1 (unsealing exhibits filed with motion for summary judgment); (Dkt. 413 at 11 n.1,
               12          25 n.3, 28 n.4, 35 n.7 (same); Dkt. 414 (same)).
               13                In any event, the good cause standard does not apply to ChromaDex’s motion or
               14          the evidence supporting it, and thus the Court should not seal these documents simply
               15          because the Court allowed Elysium to seal the declarations that it filed as exhibits to its
               16          Notice. Kamakana, 447 F.3d at 1180 (“[A] ‘good cause’ showing will not, without
               17          more, satisfy a ‘compelling reasons’ test.”); (Dkt. 460 (applying good cause standard)).
               18          Under the compelling reasons standard that governs here, even if the evidence of
               19          Marcotulli’s actions and choices could be embarrassing to him or damaging to Elysium,
               20          “[t]he mere fact that the production of records may lead to a litigant’s embarrassment,
               21          incrimination, or exposure to further litigation will not, without more, compel the court
               22          to seal its records.” Kamakana, 447 F.3d at 1179. This Court recognized that principle
               23          in its decision in Opus Bank, where it declined to seal certain information that was
               24          “potentially embarrassing” because that alone was “not sufficient to establish a
               25          compelling reason to seal the document.” 2013 WL 12123999, at *2; see also Hadley
               26          v. Kellogg Sales Co., 2018 WL 7814785, at *3 (N.D. Cal. Sept. 5, 2018) (denying
               27          request to seal evidence of personal conduct that “may be embarrassing” because it
               28          “does not qualify as sealable sensitive personal information”).
   COOLEY LLP
A T T O RNE YS A T L A W                                                          CHROMADEX’S APP. FOR LEAVE TO FUS ITS
     S A N D I E GO                                              4.             MOTION FOR SANCTIONS OR RECONSIDERATION
                                                                                                8:16-CV-2277-CJC (DFMX)
           Case 8:16-cv-02277-CJC-DFM Document 472 Filed 03/08/21 Page 7 of 7 Page ID #:25956



                      1          Finally, Marcotulli and Alminana admit to outrageous conduct in their
                      2    declarations that, as argued in ChromaDex’s motion, plainly concerns the proper
                      3    functioning of the judicial process and about which the public should be informed so
                      4    that it may “have confidence in the administration of justice.” Ctr. for Auto Safety, 809
                      5    F.3d at 1096 (quotation omitted); see also Bradley on behalf of AJW v. Ackal, 954 F.3d
                      6    216, 224 (5th Cir. 2020) (“[T]he bright light cast upon the judicial process by public
                      7    observation diminishes the possibilities for injustice, incompetence, perjury, and fraud.”
                      8    (quotation omitted)); Taylor v. AutoZone Inc., 2012 WL 2357379, at *3 (D. Ariz. June
                      9    20, 2012) (declining to seal documents filed with non-dispositive motion because they
               10          directly contradicted declaration submitted to Court “under penalty of perjury”).
               11          Nothing about this motion should be hidden from the public.
               12          IV.   CONCLUSION
               13                There is no basis for an exception to the general rule in the Ninth Circuit
               14          mandating public access to court records. As reflected in the proposed order filed with
               15          this submission, the application to seal ChromaDex’s motion and supporting documents
               16          should be denied.
               17
                           Dated:      March 8, 2021              COOLEY LLP
               18                                                 MICHAEL A. ATTANASIO (151529)
                                                                  BARRETT J. ANDERSON (318539)
               19                                                 CRAIG E. TENBROECK (287848)
                                                                  JAYME B. STATEN (317034)
               20
               21
                                                                      /s/ Michael A. Attanasio
               22                                                     Michael A. Attanasio (151529)
               23                                                     Attorneys for Plaintiff and Counter-Defendant
                                                                      ChromaDex, Inc.
               24
               25
               26
               27
               28
   COOLEY LLP
A T T O RNE YS A T L A W                                                          CHROMADEX’S APP. FOR LEAVE TO FUS ITS
     S A N D I E GO                                              5.             MOTION FOR SANCTIONS OR RECONSIDERATION
                                                                                                8:16-CV-2277-CJC (DFMX)
